DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Brian Tucker (Reg. No. 61550) on 01/31/2022.
	
The claims have been amended as follows:

Listing of Claims:

1.	(Currently Amended) A method, implemented on a computing system, for providing a firmware update in the form of a capsule, the method comprising:
during a boot process on a computing system, detecting that a capsule exists in system memory, the capsule containing a firmware update;
in response to the detection, selecting a first separate memory subsystem from among multiple separate memory subsystems that are available on the computing system; 
in the first separate memory subsystem 
causing the capsule to be coalesced from the system memory into the block of memory in the first separate memory subsystem;
causing the capsule that has been coalesced into the block of memory in the first separate memory subsystem to be copied to the system memory.

2.	(Currently Amended) The method of claim 1, wherein causing the capsule to be coalesced from the system memory into the block of memory in the first separate memory subsystem comprises identifying a physical address of the block of memory.  

3.	(Currently Amended) The method of claim 1, further comprising:
prior to causing the capsule to be coalesced from the system memory into the block of memory in the first separate memory subsystem.  

5.	(Currently Amended) The method of claim 1, further comprising:
prior to causing the capsule that has been coalesced into the block of memory in the first separate memory subsystem to be copied to the system memory, registering the system memory.  
6.	(Currently Amended) The method of claim 1, wherein causing the capsule that has been coalesced into the block of memory in the first separate memory subsystem to be copied to the system memory comprises identifying a physical address of the block of memory.  


is selected from among the multiple separate memory subsystems based on a policy.  

8.	(Currently Amended) The method of claim 1, wherein the 
GPU memory;
NVMe-based storage; or 
dedicated internal memory.  	

9.	(Currently Amended) The method of claim 1, further comprising:
prior to causing the capsule to be coalesced from the system memory into the block of memory in the 

10.	(Currently Amended) A computing system comprising:
one or more processors; 
system memory;
s; 
an operating system; and
firmware that is configured to perform the following:

in response to the detection, select a first separate memory subsystem from among the multiple separate memory subsystems; 
identify a block of memory in the first separate memory subsystem; 
cause the capsule to be coalesced from the system memory into the block of memory in the first separate memory subsystem; and
cause the capsule that has been coalesced into the block of memory in the first separate memory subsystem to be copied to the system memory.

12.	(Currently Amended) The computing system of claim 10, further comprising:

a policy that dictates that the block of memory in the first separate memory subsystem should be identified 

13.	(Currently Amended) The computing system of claim 10, wherein the firmware causes the capsule to be coalesced from the system memory into the block of memory in the first separate memory subsystem by identifying a physical address of the block of memory.  

14.	(Currently Amended) The computing system of claim 10, wherein the firmware is further configured to initialize the first separate memory subsystem prior to causing the capsule 

16.	(Currently Amended) The computing system of claim 10, wherein the firmware is further configured to register the system memory prior to causing the capsule that has been coalesced into the block of memory in the first separate memory subsystem to be copied to the system memory.

17.	(Currently Amended) The computing system of claim 10, wherein the first separate memory subsystem is one of: GPU memory, NVMe-based storage or dedicated internal memory.  

18.	(Currently Amended) One or more computer storage media storing computer executable which when executed on a computing system implement a method for providing a firmware update in the form of a capsule, the method comprising:
during an initialization stage of a boot process, detecting that an operating system on the computing system has stored a capsule in system memory, the capsule including a firmware update;
in response to the detection, selecting from among multiple separate memory subsystems, 
identifying a block of memory in the first separate memory subsystem; 
causing the capsule to be coalesced from the system memory into the block of memory in the first separate memory subsystem; and


19.	(Currently Amended) The computer storage media of claim 18, wherein determining that the first separate memory subsystem is to be employed to coalesce the capsule comprises selecting the first separate memory subsystem from among 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Mon-Fri 8:30 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2187